DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          E QUALCOM CORP.,
                              Appellant,

                                     v.

         GLOBAL COMMERCE CENTER ASSOCIATION, INC.,
                        Appellee.

                               No. 4D15-1382

                          [September 2, 2015]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Cynthia G. Imperato, Judge; L.T. Case
No. CACE 08-001242 (21).

  Michael R. Bass of Michael R. Bass, P.A., Fort Lauderdale, for
appellant.

   Michael R. D’Lugo of Wicker, Smith, O’Hara, McCoy & Ford, P.A.,
Orlando, for appellee.

                          CONCESSION OF ERROR

PER CURIAM.

   Pursuant to appellee’s proper concession of error, we reverse the trial
court’s order amending the writs of garnishment issued against
appellant’s tenants into continuing writs of garnishment, and remand
this case back to the trial court for further proceedings.

   Reversed and Remanded.

WARNER, MAY and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.